Finch, J.
From an order denying a motion to vacate an order appointing a receiver without notice to the Attorney-General of the State, the defendant corporation appeals. The Attorney-General now comes forward and gives his consent nunc pro tunc as of the date of the making of the original order appointing the receiver. This is ineffectual as the order appointing the receiver is void. The Legislature has declared a policy and made void any order or judgment granted in a judicial proceeding for the dissolution of a corporation or a distribution of its assets unless protection is afforded by notice to the Attorney-General. (Gen. Corp. Law, §312;* Matter of Strong Co., No. 1, 128 App. Div. 208; People v. Seneca Lake Grape & Wine Co., 52 Hun, 174, 180.) Morrison v. Menhaden Company (37 Hun, 522) is not to the contrary, as the court there is careful to point out.
The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted.
Dowling, P. J., McAvoy, Martin, and O’Malley, JJ., concur. •
Order reversed, with ten dollars costs and disbursements, and motion granted.

Now Gen. Corp. Law, § 137. See Laws of 1929, chap. 650.— [Rep.